Citation Nr: 1758516	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.

This claim was remanded in June 2008 and October 2009 by the Board for further development. In a February 2013 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a November 2014 Memorandum Decision, the Court vacated the Board decision and remanded the claim. The Board subsequently remanded the claim again in March 2015 for further development.

In a June 2016 decision, the Board denied the Veteran's claim again, for which he appealed to the Court. In a July 2017 Memorandum Decision, the Court vacated the Board decision and remanded the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disorder is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for a back disorder have been met. 38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he has a back disorder related to his military service. Specifically, Veteran asserts that he has spinal cord damage as a result of having fallen off a cliff during service in Germany, and adds that the morning following the fall he went on sick call. He indicates that he fell off of a cliff in Germany in 1953, as noted in his original March 1957 VA Form 8-526. In February and March 2004, the Veteran stated that while patrolling the Berlin Wall on a dark night in Germany, he fell off a 30-foot cliff, after having stepped through some brush that he thought was a fence, and fell end to end for 30 feet. As part of his August 2005 VA Form 9, he stated that the following morning he went on sick call and had experienced symptoms since the alleged fall.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has a back disorder that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's back disorder is etiologically related to the Veteran's active service.

Here, Veteran has been diagnosed with spine related disorders, to include cervical stenosis, bilateral lower extremity neuropathy, and cervical spine osteoarthrosis. (See July 2012 VA medical examination). 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs are negative for any complaints of, or treatment for, a back disorder or the alleged 1953 fall. Additionally, the April 1954 separation examination reflects the Veteran denying having at the time or a history of, arthritis, joint deformity, bone deformity, or lameness. However, VA has conceded to that the Veteran experienced a fall while serving in Germany; and subsequently granted service connection for a right shoulder disability. As such, the Board finds that the Veteran has satisfied the second element of an in-service occurrence. 

The Board notes the March 1986 buddy statement, in which D. M. attest that the Veteran fell during a military exercise and suffered a back injury. Additionally, in a January 1986 buddy statement, N. A. explained that shortly after the Veteran's military service, he complained of shoulder and arm pain. In another January 1986 buddy statement, L. P. explained that upon the Veteran's return from Germany he complained of neck and back pain. A 1984 chiropractor letter noted the Veteran had a long standing injury of the spine. 

In light of the Veteran's confirmed in-service incurrence (a fall), the objective clinical medical evidence of a current disability, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a back disorder and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for a back disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a back disorder is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


